SOMERYILLE,. J.
The bill is wholly Avanting in equity.
Under the express provisions of the policy of insurance, the assured,- the auto company, had no right of action against the insurance company, except for liabilities actually discharged by the payment of money. Not having met this essential condition of the indemnity contract, the auto company could not itself maintain any action on-the policy. Certainly a stranger to the contract cannot do so-either directly or indirectly.-
Complainant’s theory is that a court of equity may treat the contract as made for the benefit of any person injured by the auto -company, and this without re*132gard -to its terms and limitations. This theory can find no support in any principle of law or equity, and is too untenable for serious discussion. Courts cannot tamper with and change the terms of contracts, nor can they substitute as beneficiaries thereunder unnamed and unintended strangers who have nothing whatever to do' with either the contracts or the contractors. To exercise such powers would be to usurp despotic authority.
If the insurance company received the funds of the auto company in- payment of the policy premium under circumstances which make their diversion from the coffers of the auto company a material fraud upon complainant, he might recover the amount of the premium in a proper proceeding; but he cannot claim the fruits of the contract.
The demurrers were properly sustained.
Affirmed.
Anderson, C. J., and Mayfield and Gardner, JJ., concur.